DISMISS and Opinion Filed August 26, 2019




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-19-00573-CV

 NORDSTROM INC., THOMAS ZAROBAN, JR., AND LAUREN GALE, Appellants
                               V.
GOLPAR SIAMAK, INDIVIDUALLY AND AS INDEPENDENT ADMINISTRATOR OF
            THE ESTATE OF PARNAZ M. CHEKINI, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-19-00690-D

                             MEMORANDUM OPINION
                Before Chief Justice Burns, Justice Molberg, and Justice Nowell
                                Opinion by Chief Justice Burns
       Before the Court is appellants’ August 22, 2019 unopposed motion to dismiss this appeal.

In the motion, appellants state the parties “have reached a final agreement to fully compromise

and settle their differences” in this case. We grant the motion and dismiss this appeal.




                                                  /Robert D. Burns, III/
                                                  ROBERT D. BURNS, III
                                                  CHIEF JUSTICE


190573F.P05
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 NORDSTROM INC., THOMAS                             On Appeal from the County Court at Law
 ZAROBAN, JR., AND LAUREN GALE,                     No. 4, Dallas County, Texas
 Appellants                                         Trial Court Cause No. CC-19-00690-D.
                                                    Opinion delivered by Chief Justice Burns,
 No. 05-19-00573-CV         V.                      Justices Molberg and Nowell participating.

 GOLPAR SIAMAK, INDIVIDUALLY
 AND AS INDEPENDENT
 ADMINISTRATOR OF THE ESTATE OF
 PARNAZ M. CHEKINI, Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee Golpar Siamak, Individually and as Independent
Administrator of the Estate of Parnaz M. Chekini recover his costs of this appeal from appellants
Nordstrom Inc., Thomas Zaroban, Jr., and Lauren Gale.


Judgment entered August 26, 2019




                                              –2–